NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL DAVID JOSEPH,                              No. 20-56213

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00831-GPC-DEB

 v.
                                                MEMORANDUM*
AMERICAN GENERAL LIFE
INSURANCE COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Joel David Joseph appeals pro se from the district court’s judgment

dismissing his diversity action stemming from his father’s life insurance policy.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Cervantes v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Joseph’s requests for oral
argument, set forth in the opening and reply briefs, are denied.
Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (dismissal

under Federal Rule of Civil Procedure 12(b)(6)); Mpoyo v. Litton Electro-Optical

Sys., 430 F.3d 985, 987 (9th Cir. 2005) (dismissal on the basis of res judicata). We

affirm.

         The district court properly dismissed Joseph’s action because Joseph’s

claims were raised, or could have been raised, in Joseph’s prior federal action

between the parties that resulted in a final judgment on the merits. See id. at 987-

88 (setting forth elements of res judicata, and explaining this court’s transaction

test used to determine whether two suits share a common nucleus of operative

fact).

         AFFIRMED.




                                           2                                   20-56213